         Case 1:18-cv-11926-PBS Document 100 Filed 03/10/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


SECURITIES AND EXCHANGE COMMISSION,

                       Plaintiff,

        v.

GREGORY LEMELSON and LEMELSON                           Civil Action No. 1:18-cv-11926-PBS
CAPITAL MANAGEMENT, LLC,

                       Defendants,

        and

THE AMVONA FUND, LP,

                       Relief Defendant.


                         MEMORANDUM IN SUPPORT OF
                  MOTION FOR A MORE DEFINITE STATEMENT OF
             DEFENDANTS’ UNPLED SELECTIVE ENFORCEMENT DEFENSE

       In their Opposition to the Commission’s Motion for Protective Order to prevent the Rule

30(b)(6) deposition of the Commission, Defendants—for the first and only time—argued that

they were seeking discovery for a “potential selective enforcement defense.” (ECF No. 45 at

17.) The Court, via the Magistrate Judge, then allowed the Rule 30(b)(6) deposition to proceed,

holding that Defendants were “permitted to learn the facts underlying their selective enforcement

defense.” (ECF. No. 55 at 7.) But here is the problem: Defendants have never said what that

“potential selective enforcement defense” is, leaving the Commission to defend itself against

(and give a deposition about) a vague and provisional assertion of that defense. The Commission

asks the Court to remedy that situation by requiring Defendants either to provide a more definite

statement of their purported selective enforcement defense, pursuant to Fed. R. Civ. P. 12(e), or
           Case 1:18-cv-11926-PBS Document 100 Filed 03/10/20 Page 2 of 4



to withdraw it.

         A party may move for a more definite statement when the pleading “is so vague that the

party cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). Here, there is no pleading

from which to prepare a response or a defense. To assert a selective enforcement affirmative

defense, a defendant must plead that 1) they were intentionally treated differently; 2) from others

similarly situated; 3) without a rational basis for that difference in treatment; and 4) that the

difference in treatment was because of malicious or bad faith intent to injure them. Walsh v.

Town of Lakeville, 431 F. Supp. 2d 134, 145 (D. Mass. 2006). Defendants have not revealed

who they believe was similarly situated and in what way; they have not explained how or why

they were treated differently from those others; and they have not stated any lack of rational

basis or bad faith. See Freeman v. Town of Hudson, 714 F.3d 29, 39-40 (1st Cir. 2013)

(affirming dismissal for “failure to do more than conclusorily state that [plaintiffs] were both

similarly situated to and treated differently than unspecified” others); Barrington Cove Ltd.

Partnership v. Rhode Island Housing and Mortg. Finance Corp., 246 F.3d 1, 9-10 (1st Cir. 2001)

(affirming dismissal where selective prosecution claimant failed to allege, with “reasonable

particularity,” who was similarly situated, how they were similarly situated, or how government

actor acted in bad faith).

         The Commission’s need for a more definite statement is made more acute by Defendants’

choice to assert selective enforcement only after the close of discovery. 1 The Commission has

had no opportunity to inquire about the parameters of the defense through interrogatories or




1
  Defendants were entirely silent about a claim of selective enforcement for fourteen months after the complaint was
filed, nine months after they filed their answer, and one month after the close of fact discovery. The Commission’s
position is and has been that discovery on this selective enforcement defense is not justified at all, and it certainly
should not proceed without the clarification sought herein.


                                                           2
          Case 1:18-cv-11926-PBS Document 100 Filed 03/10/20 Page 3 of 4



depositions, including the defendants’ depositions. Nor has the Commission been afforded the

chance to develop other evidence to defend itself through discovery. 2 And the motion opposition

(the only place where this potential defense is raised) does not contain any particulars about this

claim. Because Defendant waited so long to (possibly) assert this defense, the Commission now

faces dispositive motions and trial without knowing the basis of the claim and whether it is

legally sufficient. In this situation, Rule 12(e) is appropriately applied, as “the challenged

pleading [or lack thereof] is so vague or ambiguous that the party cannot reasonably prepare a

response.” C. Wright & A. Miller, 5C Fed. Prac. & Proc. Civ., § 1376 (3d ed.) (Motion for a

More Definite Statement—Scope of Rule 12(e)).

        In fact, ordering a more definite statement is one of two options prescribed by the

Supreme Court, when a party “files a complaint against a public official alleging a claim that

requires proof of wrongful motive” such as selective enforcement and “the trial court must

exercise its discretion . . . so that officials are not subjected to unnecessary and burdensome

discovery or trial proceedings.” Crawford-El v. Britton, 523 U.S. 574, 597-98 (1998); see

Educadores Puertorriquenos en Accion v. Hernandez, 367 F.3d 61, 67–68 (1st Cir. 2004). This

Court should therefor “insist that [Defendants] put forward specific, non-conclusory factual

allegations that establish improper motive” and the other elements of Defendants’ affirmative

defense. Crawford-El, 523 U.S. at 598.

                                                   CONCLUSION

        The Commission should not have to proceed to trial without knowing the details of

Defendants’ selective enforcement affirmative defense. For the reasons stated above, the Court

should grant Plaintiff’s Motion for a More Definite Statement.


2
 The Commission reserves the right to petition this Court for discovery on Defendants’ selective enforcement
defense, to the extent they assert it.

                                                        3
         Case 1:18-cv-11926-PBS Document 100 Filed 03/10/20 Page 4 of 4




Dated: March 10, 2020                        Respectfully submitted,

                                             SECURITIES AND EXCHANGE
                                             COMMISSION

                                             By its Attorneys,

                                             /s/ Marc Jones
                                             Marc J. Jones (Mass. Bar #645910)
                                             Alfred A. Day (Mass. Bar #654436)
                                             Boston Regional Office
                                             33 Arch Street
                                             Boston, MA 02110
                                             (617) 573-4537 (Day direct)
                                             (617) 573-4590 (fax)


                                CERTIFICATE OF SERVICE

        I certify that on March 10, 2020, a copy of the foregoing was electronically filed through
the ECF system and will be sent electronically to all persons identified in the Notice of
Electronic Filing and that paper copies will be sent to those indicated as non-registered
participants.

                                             /s/ Marc Jones




                                                4
